Mr. Justice Goodwin delivered the opinion of the court. 3. Witnesses, § 286*—when party may introduce evidence contradictory to testimony of his own witnesses. While a party may not discredit his own witness by general evidence, he is not precluded from putting in evidence contrary to the testimony of one of his own witnesses even though the incidental effect of such testimony is to impeach or discredit a witness already examined in his behalf. On Rehearing. Automobiles and garages, § 3*—when evidence sufficient to sustain finding that driver of automobile not using automobile on master's business. In an action for the negligent death of a person alleged to have been caused by an automobile driven after business hours by a servant of the owner, evidence held sufficient to sustain a finding that the driver was not using the automobile on his master’s business at the time of the accident.